UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 17, 2011 JUHL WIND, INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-141010 20-4947667 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 996 190th Avenue Woodstock, Minnesota 56186 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(507) 777-4310 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K JUHL WIND, INC. Item 5.07Submission of Matters to a Vote of Security Holders On August 17, 2011, Juhl Wind, Inc. (the “Company”) held the Company’s 2011 Annual Meeting of Shareholders (the “Annual Meeting”).At the Annual Meeting, the stockholders reelected each of the following nominees to the board of directors of the Company for a one-year term: Daniel J. Juhl, John Mitola, Ed Hurley, General Wesley Clark, and James Beck.Additionally, the stockholders ratified the appointment of Boulay, Heutmaker, Zibell & Co., P.L.L.P. as the Company’s independent auditors for the fiscal year ending December 31, 2011.The stockholders also approved amendments to the Company’s current By-Laws, including the following: (i) to change the quorum requirement; (ii) to clarify that there is no cumulative voting for directors; (iii) to permit the increase in the number of directors serving on the board of directors of the Company; (iv) to authorize the board of directors to create a classified board of directors and (v) to make administrative changes to the By-Laws.The description of the amendments to the Company’s current By-Laws is set forth in the Company’s definitive proxy statement on Schedule 14A, filed with the Securities and Exchange Commission on August 1, 2011 and is herein incorporated by reference in response to this Item 5.07. A copy of the Company's Amended and Restated By-Laws including the amendments approved by the shareholders below is attached as Exhibit 3 to this report. The voting at the Annual Meeting was as follows: 1. Election of Directors Nominee For Abstain Broker Non-Votes Daniel J. Juhl John Mitola Ed Hurley Wesley Clark James Beck 2. Ratification of Boulay, Heutmaker, Zibell & Co., P.L.L.P. as the Company’s Independent Auditors For Against Abstain Broker Non-Votes 0 0 3. Approval of Amendment to By-Laws to Change the Quorum Requirement For Against Abstain Broker Non-Votes 0 0 4. Approval of Amendment to By-Laws to Clarify that there is No Cumulative Voting for Directors For Against Abstain Broker Non-Votes 0 0 5. Approval of Amendment to By-Laws to Permit the Increase in the Number of Directors For Against Abstain Broker Non-Votes 0 6. Approval of Amendment to By-Laws to Authorize the Board of Directors to Create a Classified Board of Directors For Against Abstain Broker Non-Votes 0 0 7. Approval of Amendment to By-Laws to Make Administrative Changes For Against Abstain Broker Non-Votes 0 Item 9.01Financial Statements and Exhibits Exhibit No. Description 3 Amended and Restated By-Laws of the Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 22, 2011 JUHL WIND, INC. By: /s/ John Mitola John Mitola President
